Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-18 are pending in the current application.
Claims 1-8 are withdrawn as being directed to a non-elected invention.

Election/Restrictions
Applicant’s election of Group II (claims 9-18) in the reply filed on 2/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, this claim requires the electrode connected in parallel to the DC pulse source.  Claim 15 depends from claim 10, which depends from claim 9.  Claims 9 and 10 respectively require the DC pulse source to be connected to the hollow cathode, and the hollow cathode (and coated tube) be electrically insulated.  It is therefore unclear how the hollow cathode can both be insulated and connected to the DC pulse source which is also in parallel connection to the electrode.
Claim 15 also requires the connect ‘via stability and gauging resistance.’  It is unclear from the claim language and specification whether this is a physical component description or a result of the LC element’s function.
 As to claim 16, claim 16 requires a filter consisting of ‘inductivity and a capacitor.’  Inductivity is an electromagnetic property and not a circuitry component.  For purposes of examination it will be assumed this was meant to be an inductor.
As to claim 17, claim 17 requires an opening for ‘working flow.’  It is unclear from the claim language what ‘working flow’ is, but for purposes of examination it will be assumed this was meant to be ‘gas flow’. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20090045047) in view of Smolanoff (US 6117279) and Rudigier (US 20110278157).
As to claim 9, Chiang discloses a device for generating plasma comprising:
A hollow cathode connected to power sources (paragraph 20: figure 1C: cylindrical target [cathode] 124 with power source 116);
An electrode connected to a power source (paragraph 20; figure 1C: substrate [electrode] 130 with bias source 136 [illustrated as ground, discloses as bias or ground in paragraph 20]);
Both the electrode and cathode within a vacuum chamber (figure 1C: vacuum chamber 110 with vacuum pump outlet 112).

Chiang, while disclosing a power source for the target/cathode in a magnetron sputtering apparatus (abstract; paragraph 1) using RF, DC and pulsed DC sources (paragraph 20), is silent as to specifically supplying parallel RF and DC pulse sources.


Smolanoff discloses a magnetron sputtering apparatus (abstract) in which a cathode target is provided parallel pulsed DC and RF power for deposition onto an opposing substrate electrode (figure 1: bias 27 to substrate 15, RF source 24 and DC source 21 to target 16; col 5 lines 50-52: use of pulsed DC for supply 21) to perform efficient sputtering of the target (abstract; col 5 line 65 to col 6 line 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pulsed DC and RF power in parallel, as disclosed by Smolanoff, in the system of Chiang, because this allows for efficient ionization and sputtering of a cathode target (Smolanoff at abstract; col 5 line 65 to col 6 line 13).


Rudigier discloses a PVD deposition method in which a biplar supply is provided to the substrate and the pulsed power being supplied to both the source [target] and substrate can be synchronized to decrease the current on the substrate and controls ion bombardment (paragraphs 81-82).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bipolar power with synchronization, as disclosed by Rudigier, in the system of Chiang, because this allows for control over current buildup and ion bombardment of the substrate during deposition (Rudigier at paragraphs 81-82).

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Smolanoff and Rudigier as applied to claim 9 above, and further in view of Miller (US 20080271779).
As to claim 10, Chiang discloses the cylindrical cathode comprises a deposition material (abstract: metal surface target for deposition), and isolation between the target and substrate[electrode] (figures 1C: separate biasing of target 124 and substrate 130 and special separation within chamber; figure 3: cross sectional view of separation of target and substrate).  Chiang is silent as to the specific structure of the cathode being the deposition material coated on a tube.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a cylindrical target as a coating on a backing tube, as disclosed by Miller, in the system of Chiang, because this allows for formation of a cylindrical target with improved material properties (Miller at abstract).

As to claims 11-12, Chiang discloses water cooling for the target assembly (paragraph 27: water cooling of magnet assembly within target; figure 6).

As to claim 17, Chiang discloses a gas flow entrance (figure 2: gas feed at 140).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Smolonaoff, Rudigier and Miller, as applied to claims 10 and 12 above, and further in view of Flanigan (US 6081414).
As to claim 13, Chiang discloses a cooling system for the target system, but is silent as to its details.
Flanigan discloses knowledge in the art of a water cooling system with a sputter deposition (abstract; col 1 lines 14-25) in which a bellow and isolation system is used to maintain electrical isolation of the cooling system and attached electrodes from the chamber walls (figures 2-3; col 6 lines 31-45).

As to claim 18 Chiang is silent as to cooling the electrode/substrate.
Flanigan discloses a deposition system in which the substrate and support structure is provided water cooling for temperature control of the processed substrate (abstract) to prevent damage during deposition (col 1 lines 14-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the electrode/substrate, as disclosed by Flanigan, in the system of Chiang, because this prevents damaging the substrate with heat (Flanigan at col 1 lines 14-55).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Smolonaoff, Rudigier and Miller, as applied to claim 12 above, and further in view of Ohtake (US 20110045208).
As to claim 14, Chiang discloses a sputter deposition system with substrate[electrode] biasing, but is silent as to an oscilloscope probe on the substrate [electrode].
Ohtake discloses a sputter deposition apparatus in which the bias provided by a pulsed supply to the substrate is monitored by an oscilloscope connected to the substrate support to provide feedback control (paragraph 18; paragraph 42).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Smolanoff, Rudigier and Miller, as applied to claim 10 above, and further in view of Michel (US 20120258260).
As to claim 15, Smolanoff discloses providing DC pulsed power to a plasma processing apparatus, but is silent as to stability and gauging via an LC element of an inductor and capacitor.
Michel discloses knowledge in the art of controlling a DC power output to electrodes within a plasma processing apparatus (abstract) in which an LC cell including capacitors and inductors are used to control the output characteristics (figure 1; paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an LC discharge cell, as disclosed by Michel, in the system of Chiang in view of Smolanoff, Rudigier and Miller, because this allows for control over the power output characteristics to the electrodes (Michel at paragraph 61).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Smolanoff, Rudigier and Miller, as applied to claim 12 above, and further in view of Higashiura (US 20040255863).

Higashiura discloses a plasma processing apparatus which includes powered electrodes and associated cooling systems (abstract; paragraph 17) in which the cooling system’s channels are connected to a high and low pass filter comprising capacitors and inductor to prevent unwanted power passthrough (figure 2: filter 14 with capacitors c1/2 and inductor L and filter 23; paragraph 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide filtering, as disclosed by Higashiura, in the cooling system of Chiang, because this prevents unwanted power passthrough (Higashiura at paragraph 17).


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794